PER CURIAM.
In this workers’ compensation case, claimant Hardin and the employer/carrier (e/c) entered into a pre-trial stipulation wherein claimant claimed “attendant care services from June 1, 1991 to July 30, 1991 for two hours per day @ $4.25 per hour.” The Judge of Compensation Claims subsequently awarded four hours of attendant care per day from June 1,1991 through August 15,1991 at $4.25 per hour. On appeal the e/c argued that the JCC erred in awarding attendant care benefits because: (1) no competent substantial evidence supports the JCC’s finding that the e/c should have known that claimant was in need of such benefits; (2) the amount of the attendant care award is not supported by competent substantial evidence; and (3) the JCC erred in awarding attendant care benefits in excess of the amount claimed by claimant.
We affirm as to the first issue without further comment. However, we agree with appellant that the JCC erred in awarding more attendant care than was claimed by claimant in the pre-trial stipulation. See Turnberry Associates, Inc. v. Pierre, 618 So.2d 777 (Fla. 1st DCA 1993).
Accordingly, we reverse that portion of the award that exceeds the amount claimed in the pre-trial stipulation.
Affirmed in part, reversed in part and remanded.
ERVIN, JOANOS and MINER, JJ., concur.